KAHN, Judge.
Debra K. Gulley appeals a Final Judgment of Dissolution of Marriage on the basis that the trial court abused its discretion in finding that Bobby Gulley should be the primary residential parent of the parties’ two minor daughters. In finding that Mr. Gulley should be the primary residential parent, the trial court allowed for a six month period of observation and ordered the parties to appear before it on February 19, 1993 for a hearing so that it “may assess the childrens' welfare and make any modifications or changes with regard to their residence or visitation as may then appear necessary.” The trial court implicitly recognized that both parties are well-qualified to serve as primary residential parent. Mrs. Gulley has not demonstrated abuse of discretion in the finding that Mr. Gulley should be the primary residential parent.
AFFIRMED.
ZEHMER and WOLF, JJ., concur.